Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2006

USA v. Guishard
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2129




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Guishard" (2006). 2006 Decisions. Paper 1772.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1772


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-2129


                           UNITED STATES OF AMERICA

                                            v.

                              MONTCLAIRE GUISHARD,
                                               Appellant


                 On Appeal from the District Court of the Virgin Islands
                         Division of St. Thomas and St. John
                            D.C. Criminal No. 03-cr-00060
                            (Honorable Thomas K. Moore)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 5, 2005

       Before: SCIRICA, Chief Judge, McKEE and NYGAARD, Circuit Judges

                                 (Filed January 10, 2006)


                               OPINION OF THE COURT


SCIRICA, Chief Judge.

       Three issues are presented on appeal: (1) whether the District Court abused its

discretion when it permitted certain out-of-court statements into evidence, (2) whether the

District Court committed plain error in sentencing, and (3) whether the District Court
correctly denied the defense motion for judgment of acquittal. We will affirm the

conviction, but will remand the case for resentencing under United States v. Davis. 407
F.3d 162, 164 (3d Cir. 2005) (en banc).

                                             I.

       Because we write only for the benefit of the parties, our summary of the facts will

be abbreviated. Guishard is a conservation enforcement officer with the Division of the

Environmental Enforcement in the Department of Planning and Natural Resources in St.

Thomas. During routine marine patrol, on January 13, 2002, Guishard and another law

enforcement official executed a legitimate arrest when they stopped a boat and seized at

least 36 kilograms of cocaine and about 20 pounds of marijuana. During the intervention,

a second suspect—identified by his abandoned wallet as Clifford Potter—swam away

uncaptured.

       Craig Hendricks, Potter’s associate, was concurrently under investigation by the

FBI for suspected drug dealing. On March 3, 2002, the FBI interviewed Guishard about

his relationship with Hendricks, and in the interview Guishard made what the jury later

found to be several misstatements. Hendricks was arrested in April 2003, and, once in

custody, he admitted bribing Guishard prior to March 3 to misidentify Potter if Potter

returned to St. Thomas. Hendricks described paying Guishard $5,000 on a promised

$20,000 bribe. The FBI arranged for Hendricks to call Guishard and to set up payment of




                                             2
the remaining $15,000. The FBI prepared a sting, and immediately arrested Guishard

after he picked up the money.

       Guishard was indicted on four counts: (1) conspiracy to possess with intent to

distribute narcotics, 21 U.S.C. § 846, (2) bribery concerning programs receiving federal

funds, 18 U.S.C. § 666(a)(1)(B), (3) false statement, 18 U.S.C. § 1001, and (4) misprision

of felony, 18 U.S.C. § 4. A jury found him guilty on all counts, and he was sentenced to

concurrent terms on April 14, 2004: 235 months on count one, 120 months on count two,

60 months on count three, and 36 months on court four. The court based the conspiracy

term on the 36 kilograms of cocaine recovered in January 2002.

       Guishard timely filed his notice of appeal. He appeals under 18 U.S.C. §

3742(a)(1)–(2), contending his sentence was imposed in violation of law or as a result of

an incorrect application of the sentencing guidelines. The appeal focuses on an

evidentiary ruling, on sentencing issues, and on the denial of his motion for judgment of

acquittal. We will address each in turn.

       We have appellate jurisdiction under 28 U.S.C. § 1291.

                                            II.

       Guishard contends the District Court erred in granting the government’s in limine

motion to admit Hendricks’s out-of-court statements.

       We review a trial judge’s evidentiary ruling for abuse of discretion. United States

v. Johnson, 388 F.3d 96, 100 (3d Cir. 2004). We exercises plenary review over a judge’s



                                             3
interpretation of the Federal Rules of Evidence. United States v. Brown, 254 F.3d 454,

458 (3d Cir. 2001). We review the admission of the consensually recorded phone call

under a plain error standard, because this objection was not preserved at trial. United

States v. Boone, 279 F.3d 163, 174 n.6 (3d Cir.).

       An FBI agent testified to Hendricks’s statements made immediately after his April

5, 2003, arrest, where Hendricks told the agents about the bribery scheme in which he

owed $15,000 to Guishard. The District Court also admitted the recording of Hendricks’s

April 6, 2003, telephone call, in which Hendricks set up the controlled drop of the

remaining bribe money.

       There is no Federal Rule of Evidence hearsay bar to admission of this evidence,

because it was not offered for its truth. The District Court limited the evidence to three

uses: to explain why the FBI prompted and recorded the phone call, to explain why the

FBI set up the sting operation, and to corroborate Guishard’s statements about the bribery

scheme.1 The judge gave this limiting instruction at the time the evidence was offered.

       The Confrontation Clause is also no bar to admission of this evidence. A

testimonial hearsay statement cannot be used at trial unless there has been an opportunity




   1
    Even if the evidence were offered for its truth, the District Court did not abuse its
discretion in determining, alternatively, that the evidence fits the statement against
interest exception to the rule. Fed. R. Evid. 804(b)(3). Hendricks was not available to the
government at trial because of his intention to invoke his Fifth Amendment right against
compelled self-incrimination, and Hendricks’s statements subjected him to criminal
punishment.

                                             4
for the defendant to cross-examine the declarant. Crawford v. Washington, 541 U.S. 36,

59 (2004). The agent’s evidence is testimonial because Hendricks was in a police

interrogation at all relevant times.2 But the District Court instructed the jury that the

testimony explained only the subsequent conduct of the agents, and was not offered for its

truth. Accordingly, it is not hearsay and there is no Sixth Amendment violation. See id.

at 59 n.9 (noting the Confrontation Clause “does not bar the use of testimonial statements

for purposes other than establishing the truth of the matter asserted”).

       The District Court did not abuse its discretion when it admitted out-of-court

statements not offered for their truth.

                                              III.

       When the District Court sentenced Guishard, it treated the Federal Sentencing

Guidelines as mandatory.3 We cannot ascertain whether the District Court would have

applied a greater or lesser sentence under an advisory framework. United States v. Davis,

   2
    This applies to the agent’s testimony (relating Hendricks’s statements) only.
Statements in the recorded phone call—the other admitted evidence to which Guishard
objects—are likely not testimonial. Crawford v. Washington, 541 U.S. 36, 58 (2004)
(excluding “admitted statements made unwittingly to [an FBI] informant” from the
description of testimonial hearsay) (citing Bourjaily v. United States, 483 U.S. 171, 181-
84 (1987)); United States v. Hendricks, 395 F.3d 173, 183-84 (3d Cir. 2005) (admitting
confidential informant’s half of a surreptitiously recorded phone call because it put into
context the nontestimonial statements of his co-conspirator).
   3
     We note the Sentencing Guidelines are not mandatory and are “effectively advisory.”
United States v. Booker, 125 S. Ct. 738, 757 (2005). Guishard has submitted a separate
letter brief citing Booker issues, contending, for example, that the District Court enhanced
his sentence on a finding of obstruction of justice without presenting the issue to the jury.
The government has not filed a response.

                                               5
407 F.3d 162, 164 (3d Cir. 2005) (en banc). Under a plain error standard, prejudice is

presumed when the District Court has treated the Guidelines as mandatory. Id. at 164-65.

We will accordingly remand for resentencing.

       Sentencing issues that arise in light of Booker are better managed by the District

Court in the first instance. Id. at 165-66. On remand, we leave it to the District Court to

decide anew Guishard’s other sentencing issue now on appeal: what drug quantity is

attributable to Guishard.

                                             IV.

       Guishard next objects to the District Court’s denial of his Rule 29 motion for a

judgment of acquittal. We review sufficiency of the evidence in the light most favorable

to the government following a jury verdict in its favor, and we determine whether “any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This “particularly

deferential standard of review” places a “very heavy burden” on appellant. United States

v. Dent, 149 F.3d 180, 187 (3d Cir. 1990).

       Guishard contends the government failed to prove beyond a reasonable doubt at

least one of the elements of each of the four offenses.

       First, as to conspiracy to possess with intent to distribute narcotics, 21 U.S.C. §

846, the government must prove defendant entered into an agreement and knew the

agreement’s specific unlawful purpose. United States v. Thomas, 114 F.3d 403, 405 (3d



                                              6
Cir. 1997). Guishard contends the government (1) failed to prove he entered into an

agreement on or before January 13, 2003, to possess with intent to distribute cocaine, (2)

failed to prove he alone or with others took steps to possess and distribute cocaine, and

(3) failed to prove he agreed with others to advance the overall purpose of the conspiracy,

because, he argues, “the fact that he thought Craig Hendricks being a drug runner, but had

no facts to base said thought, is insufficient to support the conviction for conspiracy.”

Appellant’s Br. at 53.

       We cannot agree. As to (1), the date that he joined the conspiracy is immaterial,

because upon joining an ongoing conspiracy, Guishard became responsible for all prior

acts in furtherance thereof. E.g., United States v. Blackmon, 839 F.2d 900, 908-09 (2d

Cir. 1988) (“[A]s to liability for conspiracy, a defendant may be legally responsible for

acts of coconspirators prior to that defendant's entry into the conspiracy . . . .”).

Accordingly, as to (2), Guishard can be convicted based on the full amount of the

recovered drugs, because the government proved Guishard had knowledge of the drug

trafficking and that he intended to help a co-conspirator elude capture for smuggling

those drugs. See United States v. Cartwright, 359 F.3d 281, 288 (3d Cir. 2004) (requiring

proof the defendant had “knowledge of a drug distribution” to support a conviction for

conspiracy to distribute cocaine). As for (3), the government presented sufficient

evidence to prove Guishard had facts to support his belief that Hendricks was a drug




                                               7
runner. A rational juror could conclude Guishard—in accepting Hendricks’s

bribe—intended to protect a co-conspirator from capture for drug smuggling.

       In sum, the government demonstrated Guishard accepted the bribe knowing full

well he was covering up the identity of a drug smuggler. The evidence was substantial,

and the District Court did not err.

       Second, Guishard contends the government failed to prove the presence of a

federal interest in connection with this bribe, under 18 U.S.C. § 666(a)(1)(B). Guishard

misstates the law. In a § 666(a)(1)(B) case, the Supreme Court recently held there was no

need to prove a connection between a case-specific federal interest—or, more narrowly,

federal funds—and the bribe itself. Sabri v. United States, 541 U.S. 600, 604-07 (2004)

(overturning United States v. Zwick, 199 F.3d 672 (3d Cir. 1999) and instead adopting the

Eighth Circuit’s approach). The conviction therefore stands.4




   4
     This is not to say the government nevertheless failed to prove the presence of a
federal interest connected with a bribe. The Division of Environmental Enforcement, for
which Guishard works, received a $350,000 grant, plus a boat and safety grant, the year
before Guishard accepted the bribe. These monies helped fund Guishard’s office, the
responsibilities of which include routine marine patrol and enforcing environmental law
and water safety measures for coastal boaters. In the course of his duties supported by
federal funding, Guishard executed a legitimate arrest for the possession of the cocaine.
Guishard then accepted a bribe, the purpose of which was to influence him deliberately to
fail to discharge his federally supported duties. This implicates a sufficient federal
interest—amounting to “some connection between the defendant’s bribery activities and
the funds supplied by the federal government, or the program supported by those federal
funds.” United States v. Delaurentis, 230 F.3d 659, 661-62 (3d Cir. 2000).

                                            8
       Third, as to false statement, 18 U.S.C. § 1001, the government had to prove

Guishard’s March 3, 2003, statements were material either to the government’s two-year

investigation into the unlawful activities of Craig Hendricks or to any investigation the

agents intended to undertake of Guishard or others. To prove materiality, the government

must demonstrate the false statements had the natural tendency to influence or were

capable of influencing the investigator to whom the statements were directed. See United

States v. Gaudin, 515 U.S. 506, 509 (1995). The FBI agent who questioned Guishard,

Agent Lasky, relied on the good faith of a fellow law enforcement official to reveal all

information he knew. See United States v. Brown, 303 F.3d 582, 601 (5th Cir. 2002)

(finding material a lie that defendant, a state insurance commissioner, made to the FBI “to

distance himself” from an ongoing investigation). When Agent Lasky realized Guishard

was lying, the agent had to switch the interview’s focus. A rational juror could find

beyond a reasonable doubt Hendricks’s lies influenced the ongoing investigation.

       Fourth and finally, as to misprision of felony, 18 U.S.C. § 4, the government must

show (1) the principal committed and completed an alleged felony, (2) the defendant had

full knowledge of that fact, (3) the defendant failed to notify authorities, and (4) the

defendant took steps to conceal the crime. United States v. Gebbie, 294 F.3d 540, 544

(3d Cir. 2002). Guishard had actual knowledge of Potter’s importation and possession of

narcotics with intent to distribute, and he failed to report it. He also intentionally failed to

report the bribery scheme the perpetrators designed to avoid prosecution and his receipt of



                                               9
bribe money. The government proved this at trial with substantial evidence, sufficient to

convince a rational trier of fact beyond a reasonable doubt.

       We hold the District Court properly denied Guishard’s motion for judgment of

acquittal.

                                            V.

       For the reasons set forth, we will affirm the judgment of conviction. We will

remand the case for resentencing under Booker. Davis, 407 F.3d at 164.




                                            10